IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


Commonwealth of Pennsylvania,         : No. 33 MAP 2014
Department of Agriculture,            :
                           Appellee   :
        v.                            :
                                      :
Thomas Carl Ambrosia and Albert Peter :
Ambrosia,                             :
                         Appellants :



                                       ORDER


PER CURIAM                                     FILED: November 6, 2014


       AND NOW, this 6th day of November, 2014, the above captioned appeal is

quashed for failure to file a brief.